                  Case 19-21432                   Doc 26             Filed 05/21/19 Entered 05/21/19 13:02:28                                            Desc Main
                                                                      Document     Page 1 of 20
 Fill In this Information to Identify your case:

 Debtor 1                  Curtis Ray Ralphs
                           First Name                        Middle Name                        Last Name

 Debtor 2                  Jennifer Christine Ralphs
(Spouse If, filing)        First Name                        Middle Name                        Last Name



 United States Bankruptcy Court for the:               DISTRICT OF UTAH

 Case number          19-21432
(If known)                                                                                                                                           ^ Check if this is an
                                                                                                                                                          amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
       □ No. Go to Part 2.
       B Yes-
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As mudi as
       possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim           Priority            Nonpriority
                                                                                                                                              amount              amount

             Attorney General for United
 2.1         States *                                                Last 4 digits of account number                                  $0.00               $0.00                 $0.00
             Priority Creditor's Name
             950 Pennsylvania Ave, NW                                When was the debt incurred?

             Room 4400
             Washington, DC 20530-0001
             Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                            D Contingent
        D Debtor 1 only                                              G Unliquidated
        □ Debtor? only                                               D Disputed
        B Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

        □ At least one of the debtors and another                    □ Domestic support obligations
        IZI Check if this claim is for a community debt              H Taxes and certain other debts you owe the government
        Is the claim subject to offset?                              Q Claims for death or personal injury while you were intoxicated
        H No                                                         D Other. Specify
        □ ves                                                                             Notice Only




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 1 of 20
Software Copyright (c) 1996-2019 Best Case, LLC -www.trestcase.com                                              29546                                              Best Case Bankruptcy
                 Case 19-21432                   Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                    Desc Main
                                                                      Document     Page 2 of 20
 Debtor 1 Curtis Ray Ralphs
 Debtor 2 Jennifer Christine Ralphs                                                                         Case number (if known)         19-21432

0           Internal Revenue Service *                               Last 4 digits of account number 8115                    $2,500.00         $2,500.00                 $0.00
            Priority Creditor's Name
            Centralized Insolvency                                   When was the debt incurred?          2017
            Operations
            P.O. Box 7346
            Philadelphia. PA 19101-5016
            Number Street City State Zip Code                        As of the date you file, the claim is; Check all that apply
         Who incurred the debt? Check one.                           D Contingent
         □ Debtor 1 only                                             G Unliquidated
         D Debtor 2 only                                             G Disputed
         B Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

         □ At least one of the debtors and another                   G Domestic support obligations
         G Check if this claim is for a community debt               B Taxes and certain other debts you owe the government
         Is the claim subject to offset?                             G Claims for death or personal injury while you were intoxicated
         H No                                                        G other. Specify
         □ Yes                                                                           Notice Only

12.3 [      Office of Recovety Services *                            Last 4 digits of account number                               $0.00              $0.00              $0.00
            Priority Creditor's Name
            515 East 100 South                                       When was the debt incurred?

            P.O. Box 45033
            Salt Lake City. UT 84145-0033
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.                           G Contingent
         G Debtor 1 only                                             G Unliquidated
         G Debtor 2 only                                             G Disputed
         B Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

         G At least one of the debtors and another                   B Domestic support obligations
         G Check if this claim is for a community debt               G Taxes and certain other debts you owe the government
         Is the claim subject to offset?                             G Claims for death or personal injury wtiile you were intoxicated
         B No                                                        G other. Specify
         G Yes                                                                           Notice Only


El]         Utah State Tax Commission *
            Priority Creditor's Name
                                                                     Last 4 digits of account number                           $210.00           $210.00                 $0.00

            Attn: Bankruptcy Unit                                    When was the debt incurred?

            210 North 1950 West
            Salt Lake City. UT 84134
            Number Street City State Zip Code                        As Of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.                           G Contingent
         G Debtor 1 only                                             G Unliquidated
         G Debtor 2 only                                             G Disputed
         B Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

         G At least one of the debtors and another                   G Domestic support obligations
         G Check if this claim Is for a community debt               B Taxes and certain other debts you owe the government
         Is the claim subject to offset?                             G Claims for death or personal injury while you were intoxicated
         B No                                                        G other. Specify
         G Yes                                                                            Notice Only

                List All of Your NONPRIORITY Unsecured Claims

 3.   Do any creditors have nonpriority unsecured claims against you?

      G No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      B Yes.
 4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority

Official Fomn 106 E/F                                   Schedule E/F; Creditors Who Have Unsecured Claims                                                          Page 2 of 20
Software Copyright (c) 1996.2019 Best Case, LLC • www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-21432                   Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                       Desc Main
                                                                      Document     Page 3 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                        Case number (ifknown)          19-21432
    unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
    than OTie creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                           Total claim


El]       401K Loan (if applicable)
          Nonpriority Creditor's Name
                                                                      Last 4 digits of account number                                                                        $0.00

                                                                      When was the debt incurred?


          Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

          D Debtor 1 only                                             D Contingent
          D Debtor 2 only                                             D Unliquidated
          H Debtor 1 and Debtor 2 only                                □ Disputed
                                                                      Type of NONPRIORITY unsecured claim:
          □ At least one of the debtors and another
                                                                      □ Student loans
          D Check if this claim is for a community
          debt                                                        n Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          ■ No                                                        B Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                       □ Other. Specify


EEl       Aarons Sales and Lease
          Nonpriority Creditor's Name
                                                                      Last 4 digits of account number       6571                                                             $0.00

          1015 Cobb Place Blvd.                                       When was the debt incurred?           2013
          Kennesaw, GA 30144
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                             □ Contingent
          D Debtor 2 only                                             D Unliquidated
          B Debtor 1 and Debtor 2 only                                G Disputed
          □ At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          □ Check If this claim is for a community                    □ Student loans
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims
          B No                                                        □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                       B other. Specify Notice Only

EEl       Amazon.com/ Chase Bank
          Nonpriority Creditor's Name
                                                                      Last 4 digits of account number                                                                        $0.00

          P.O. Box 94014                                              When was the debt incurred?

          Palatine. IL 60094
          Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                             G Contingent
          G Debtor 2 only                                             G Unliquidated
          B Debtor 1 and Debtor 2 only                                G Disputed
          G At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          G Check If this claim is for a community                    G student loans
          debt                                                        Q Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims
           B No                                                       D Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                      B other. Specify Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3 of 20
Software Copyright (c) 1996-2019 Best Case, LLC -www.t>estcase.com                                                                                                 Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                      Desc Main
                                                                    Document     Page 4 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (ifknown)         19-21432

                                                                                                          5677,2544,1
4.4       Ashley Regional Medical                                   Last 4 digits of account number       558                                              $4,631.20
          Nonpriority Creditor's Name
         PO Box 630970                                              When was the debt incurred?           2014
         Cincinnati, OH 45263
          Number Street City Slate Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           D Contingent
          n Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured ctaim:

          G Check if this claim is for a community                  G student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did rK>t
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     B Other. Specify Mcdical

EH        Ashley Regional Medical
          Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       8944,6388                                          $281.00

          PO Box 630970                                             When was the debt incurred?           2016
          Cincinnati, OH 45263
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           Q Contingent
          G Debtor 2 only                                           G Unliquidated
          ® Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     H Other. Specify Medical

4.6       Ashley Valley Family Dental                               Last 4 digits of account number       0006                                               $218.00
          Nonpriority Creditor's Name
          606 N. 1700 W.                                            When was the debt incurred?           2017
          Vernal. UT 84078
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           Q Contingent
          G Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority daims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     ■ Other. Specify Goods and Services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 20
Software Cop^ight (c) 1996-2019 Best Case, LLC-vwvw.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 19-21432                Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                   Document     Page 5 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                    Case number (if known)         19-21432

El]      Ashley Valley Medical Center
         Nonpfiority Creditor's Name
                                                                   Last 4 digits of account number       2355                                           Unknown

         150 West 100 North                                        When was the debt incurred?           2014
         Vernal, UT 84078
         Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         D Debtor 1 only                                           n Contingent
         n Debtor 2 only                                           D Unliquidated
         H Debtor 1 and Debtor 2 only                              D Disputed
         D At least one of tine debtors and another                Type of NONPRIORiTY unsecured claim:

         D Check if this claim is for a community                  D student loans
         debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                           report as priority claims

          ■ No                                                     □ Debts to pension or profit-sharing plans, and other similar debts
         D Yes                                                     H other. Specify Medical

4.8      AT&T                                                      Last 4 digits of account number       5372                                              $829.37
          Nonpriority Creditor's Name
          P.O. Box 6416                                            When was the debt incurred?           2017
          Carol Stream, IL 60197
          Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          D Debtor 1 only                                          D Contingent
          G Debtor 2 only                                          G Unliquidated
          B Debtor 1 and Debtor 2 only                             G Disputed
          G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                 G Student loans
          debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims

          ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          Q Yes                                                    B Other, Specify Goods and Services

4.9       Bonneville Billing & Collections Inc.                    Last 4 digits of account number       7740,7728                                          $598.18
          Nonpriority Creditor's Name
          PO Box 150621                                            When was the debt incurred?           2016
          Ogden, UT 84415-0621
          Number Street City State Zip Code                        As of the date you file, the claim is: Check ail that apply
          Who incurred the debt? Check one.

          Q Debtor 1 only                                          G Contingent
          G Debtor 2 only                                          G Unliquidated
          B Debtor 1 and Debtor 2 only                             G Disputed
          G At least one of the debtors and another                Type of NONPRIORiTY unsecured claim:

          G Check if this claim is for a community                 G Student loans
          debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                          report as priority claims
          B No                                                     G Debts to pension or profit-sharing plans, and other similar debts
          GYes                                                     B other. Specify Collections




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 20
Software Copynght (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 6 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (if known)        19-21432

4.1
0        Care Credit                                                Last 4 digits of account number                                                            $0.00
         Nonpriority Creditor's Name
         PO Box 960061                                              When was the debt incurred?

         Orlando, FL 32896
         Number Street City State Zip Code                          As of the date you fiie, the claim Is: Check all that apply
         Who incurred the debt? Check one.

         Q Debtor 1 only                                            D Contingent
          □ Debtor 2 only                                           D Unliquidated
          H Debtor 1 and Debtor 2 only                              Q Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  G Student loans
         debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

          H No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     H other. Specify Notice Only

4.1
1         Castle Credit Co Holdings LLC                             Last 4 digits of account number       9423                                              $698.49
          Nonpriority Creditor's Name
          8430 West Bryn Mawr Ave. Ste 750                          When was the debt incurred?           2015
          Chicago. IL 60631-2000
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
         Who incurred the debt? Check one.

          D Debtor 1 only                                           □ Contingent
          □ Debtor 2 only                                           G Unliquidated
          ® Debtor 1 and Debtor 2 only                              G Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  □ Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     ■ Other. Specify Goods and Services

4.1
2         Check N' Go                                               Last 4 digits of account number                                                       $2,460.00
          Nonpriority Creditor's Name
          1371 N. Main St                                           When was the debt incurred?
          Tooele, UT 84074
          Number Street City State Zip Code                         As of the date you fiie, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           Q Contingent
          G Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      Q Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     ■ Other. Specify Goods and Services




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 20
Software Copyright (c) 1996-2019 Best Case, LLC-WMW.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 7 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                     Case number (itimown)          19-21432

4.1
3         Comenlty Bank                                             Last 4 digits of account number       6717                                              $323.00
          Nonpriority Creditor's Name
          PO 80x182789                                              When was the debt incurred?           2015
          Columbus, OH 43216
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is; Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                           D Contingent
          □ Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          G Check if this ciaim is for a community                  G student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     B Other. Specify Goods 3nd SsrvlCCS

4.1
4         Country Door                                              Last 4 digits of account number       6530                                              $197.34
          Nonpriority Creditor's Name
          1112 7th Ave.                                             When was the debt incuired?
          Monroe. Wl 53566-1364
          Number Street City State Zip Code                         As of the date you file, the ciaim Is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured ciaim:

          G Check if this ciaim is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims
          B No                                                      G Debts to pension or pro^t-sharing plans, and other similar debts
          Gyss                                                      B other. Specify Goods 3nd Ssrvicss

4.1
5         Dine F3mily Dent3l                                        Last 4 digits of account number                                                          $267.68
          Nonpriority Creditor's Name
          333 W. 350 S.                                             When was the debt incurred?
          Vernsl, UT 84078
          Number Street City State Zip Code                         As of the date you fiie, the ciaim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRiORiTY unsecured ciaim:

          G Check if this ciaim is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims
          B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     B other. Specify Goods 3nd S6rviC6S




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 20
Software Copyright (c) 1996-2019 Best Case, LLC-vmw.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 8 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                     Case number (ifknown)          19-21432

4.1
6        Dr. Young                                                  Last 4 digits of account number                                                            $0.00
         Nonpriority Creditor's Name
                                                                   When was the debt incurred?


         Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check orre.

         □ Debtor 1 only                                            D Contingent
         □ Debtor 2 only                                            G Unliquidated
         H Debtor 1 and Debtor 2 only                               G Disputed
         □ At least one of the debtors and another                  Type of NONPRiORiTY unsecured claim:

         G Check if this claim is for a community                   G Student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

         ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
         □ Yes                                                      H Other. Specify

4.1      Emergency Phys. Integrated Care
7        (EPIC)                                                     Last 4 digits of account number       1168                                              $188.81
         Nonpriority Creditor's Name
         PO Box 96398                                               When was the debt incurred?           2017
         Oklahoma City, OK 73143-6398
         Number Street City State Zip Code                          As of the date you file, the claim is; Check all that apply
         Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          G Check if this claim is for a community                  G Student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     B Other. Specify Medical

4.1
          Frontier Recovery Systems *                               Last 4 digits of account number       6565                                              $295.00
          Nonpriority Creditor's Name
          P.O. Box 1358                                             When was the debt incurred?

          Roosevelt, UT 84066
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G student loans
          debt                                                      Q Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     H other. Specify Goods and Services




Offldal Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 20
Software Copyright (c) 1996-2019 Best Case, LLC-wvw.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                  Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                     Document     Page 9 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                       Case number (ifknown)         19-21432

4.1
9        G&H Garbage Service INC*                                    Last 4 digits of account number                                                          $226.20
         Nonpriority Creditor's Name
         490 N Vernal Ave #3                                         When was the debt incuired?

         Vernal. UT 84078
         Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

         D Debtor 1 only                                             Q Contingent
         D Debtor 2 only                                             □ Unliquidated
         H Debtor 1 and Debtor 2 only                                □ Disputed
         D At least one of the debtors and another                   Type of NONPRiORITY unsecured claim:

         G Check if this ciaim is for a community                    G student loans
         debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                             report as priority claims

         ■ No                                                        G Debts to pension or profit-sharing plans, and other similar debts
         □ Yes                                                       H other, specify Collections

4.2
0        Gentry Finance                                              Last 4 digits of account number       lphs,554X                                       $1,189.36
         Nonpriority Creditor's Name
         74 E. Main #5                                               When was the debt incurred?

         Vernal. UT 84078
         Number Street City State Zip Code                           As of the date you file, the claim Is: Check all that apply
         Who incurred the debt? Check one.

          G Debtor 1 only                                            G Contingent
          Q Debtor 2 only                                            G Unliquidated
          B Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                  Type of NONPRiORITY unsecured claim:

          G Check if this ciaim is for a community                   G Student loans
          debt                                                       Q Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      ■ Other. Specify Goods and Services

4.2
          Kohl's                                                     Last 4 digits of account number       1159                                               $344.00
1
          Nonpriority Creditor's Name
          PO Box 3115                                                When was the debt incurred?           2015
          Milwaukee. Wl 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                            G Contingent
          G Debtor 2 only                                            G Unliquidated
          H Debtor 1 and Debtor 2 only                               Q Disputed
          G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          G Check if this ciaim is for a community                   G Student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      ■ Other, Specify Goods and Services




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 20

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 10 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                     Case number (if known)         19-21432

4.2
2        Logan Medical Center                                       Last 4 digits of account number 0433                                                    $150.00
         Nonpriorily Creditor's Name
         20 Hospital Drive                                          When was the debt incurred?           2016
         Logan. WV 25601
         Number Street City State Zip Code                          As of the date you file, the claim is: Check ail that apply
         Who incurred the debt? Check one.

         n Debtor 1 only                                            n Contingent
         D Debtor 2 only                                            D Unliquidated
         H Debtor 1 and Debtor 2 only                               D Disputed
          □ At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          D Check if this claim is for a community                  □ Student loans
         debt                                                       Q Obligations arising out of a separation agreement or divorce that you did not
         is the claim subject to offset?                            report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          Q Yes                                                     H other. Specify Medical

4.2
3         Mountain America Credit Union                             Last 4 digits of account number       3929                                              $735.12
          Nonpriorily Creditor's Name
          PO Box 9001                                               When was the debt incurred?           2007
         West Jordan. UT 84084
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          D Debtor 1 only                                           D Contingent
          d Debtor 2 only                                           □ Unliquidated
          H Debtor 1 and Debtor 2 only                              □ Disputed
          D At least one of the debtors and another                 Type of NONPRiORiTY unsecured claim:

          D Check if this claim is for a community                  d Student loans
          debt                                                      d Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                           report as priority claims

          ■ No                                                      d Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     B other. Specify Goods 3nd SSTViCSS

4.2
4
          Mountain Medical Physicians                               Last 4 digits of account number                                                         $462.00
          Nonpriorily Creditor's Name
          Dept. 340                                                 When was the debt incurred?

          PO Box 30015
          Salt Lake City, UT 84130
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          d Debtor 1 only                                           d Contingent
          d Debtor 2 only                                           d Unliquidated
          ® Debtor 1 and Debtor 2 only                              □ Disputed
          d At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          d Check if this claim is for a community                  d Student loans
          debt                                                      d Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      d Debts to pension or profit-sharing plans, and other similar debts
          d Yes                                                     B Other. Specify Modical




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 20

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 11 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (if known)        19-21432

4.2      Mountainlands Community Health
5        Centers                                                    Last 4 digits of account number       1721                                              $191.74
         Nonpriority Creditor's Name
         PO Box 14099                                               When was the debt Incurred?
         Belfast. ME 04915
         Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Wtio incurred the debt? Check one.

         D Debtor 1 only                                            D Contingent
         D Debtor 2 only                                            D Unliquidated
         H Debtor 1 and Debtor 2 only                               G Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  D Student loans
         debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

          ■ No                                                      D Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                     H other. Specify Msdical

4.2
6         Northeastern Counseling Center                            Last 4digite of account number        7163,7164                                           $35.00
          Nonpriority Creditor's Name
          1140 W 500 S #9                                           When was the debt incurred?           2016
         Vernal. UT 84078
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          D Debtor 1 only                                           G Contingent
          □ Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G student loans
          debt                                                      Q Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     H other. Specify Medical

4.2
7         Parkway Dental                                            Last 4 digits of account number       0739                                            $1,361.07
          Nonpriority Creditor's Name
          48 Main Street                                            When was the debt incurred?           2016
          Helper, UT 84526
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRiORITY unsecured claim:

          G Check if this claim Is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     H Other. Specify Goods and Services




Official Form 106 E/F                                 Schedule EfF: Creditors Who Have Unsecured Claims                                                     Page 11 of 20
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 12 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (if known)        19-21432

4.2
         Physicians Billling                                        Last 4 digits of account number                                                            $0.00
          Nonpriority Creditor's Name
                                                                    When was the debt Incurred?


          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                           Q Contingent
          □ Debtor 2 only                                           Q Unliquidated
          B Debtor 1 and Debtor 2 only                              □ Disputed
          □ At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          □ Check if this ctalm is for a community                  □ Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

          ■ No                                                      □ Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     B Other. Specify

4.2
9         Pink                                                      Last 4 digits of account number        2428                                              $279.80
          Nonpriority Creditor's Name
          P.O. Box 659728                                           When was the debt incurred?

          San Antonio, TX 78265
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          n Debtor 1 only                                           □ Contingent
          D Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                  G student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
          B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     B other. Specify Goods and Services

4.3
0         Smuin Chiropractic Clinic                                 Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          319West100 South Ste. B                                   When was the debt incurred?

          Vernal, UT 84078
          Number Street City State Zip Code                         As of the date you fi le, the claim Is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim Is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
          B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          Q Yes                                                     B other. Specify Notice Only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 20
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                  Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                     Document     Page 13 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                       Case number (if known)        19-21432

4.3
1        Sprint                                                      Last 4 digits of account number       9165                                               $610.82
         Nonpriority Creditor's Name
         PO Box 54977                                                When was the debt incurred?           2017
          Los Angeles, CA 90054-0977
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one,

          □ Debtor 1 only                                            D Contingent
          □ Debtor 2 only                                            n Unliquidated
          B Debtor 1 and Debtor 2 only                               □ Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                   □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       n Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify Goods and Services

4.3
2         Strata Networks                                            Last 4 digits of account number                                                             $0.00
          Nonpriority Creditor's Name
          P.O. Box 400                                               When was the debt incuired?

          Roosevelt, UT 84066
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            G Unliquidated
          B Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          d Check if this claim is for a community                   □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims
          B No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B other. Specify Notice Only

4,3
3         Synchrony Bank                                             Last 4 digits of account number       8664,8607                                       $1,314.00
          Nonpriority Creditor's Name
          Care Credit                                                When was the debt incurred?           2016
          PO Box 960061
          Orlando. FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          □ Debtor 1 only                                            □ Contingent
          □ Debtor 2 only                                            □ Unliquidated
          B Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          □ Check if this claim is for a community                   □ Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                            report as priority claims
          B No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B other. Specify




Offidal Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 20
Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                  Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                     Document     Page 14 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                       Case number (if known)        19-21432

4.3
4        Synchrony Bank/Amazon                                       Last 4 digits of account number       5286                                              $692.68
          Nonpriority Creditor's Name
         PO Box 960013                                               When was the debt incurred?
         Orlando. FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is; Check all that apply
         Who incurred the debt? Check one.

         D Debtor 1 only                                             □ Contingent
         D Debtor 2 only                                             □ Unliquidated
          H Debtor 1 and Debtor 2 only                               □ Disputed
          □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          D Check if this claim is for a community                   □ Student loans
         debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
         is the claim subject to offset?                             report as priority claims

          ■ No                                                       □ Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      ■ Other. Specify Goods and Services

4.3
5         Synchrony Bank/Lowes                                       Last 4 digits of account number       0446                                              $584.70
          Nonpriority Creditor's Name
          PO Box 530914                                              When was the debt incurred?

         Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check ail that apply
         Who incurred the debt? Check one.

          O Debtor 1 only                                            Q Contingent
          D Debtor 2 only                                            □ Unliquidated
          H Debtor 1 and Debtor 2 only                               □ Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim;

          D Check If this claim Is for a community                   D Student loans
          debt                                                       □ Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                      B other. Specify Goods and ScrvlcGS

4.3
6         Synchrony Bank/Wal Mart                                    Last 4 digits of account number       9714                                              $523.00
          Nonpriority Creditor's Name
          PO Box 530927                                              When was the debt incurred?

          Atlanta. GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check ail that apply
          Who Incurred the debt? Check one.

          G Debtor 1 only                                            D Contingent
          G Debtor 2 only                                            G Unliquidated
          H Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                   G student loans
          debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                      H other. Specify Goods and Services




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 20

Software Copyright (c) 1996-2019 Best Case, LLC-www.t>estcase.com                                                                                      Best Case Bankruptcy
                Case 19-21432                  Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 15 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (if known)        19-21432

4.3
7        Target Card Services                                       Last 4 digits of account number 6891                                                    $140.96
         Nonpriority Creditor's Name
         PO Box 660170                                              When was the debt incurred?

         Dallas. TX 75266
         Number Street City State Zip Code                          As of the date you file, the claim is; Check all that apply
         Who incurred the debt? Check one.

         G Debtor 1 only                                            G Conting^t
         G Debtor 2 only                                            G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
         G At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

         G Check if this claim is for a community                   G Student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
         G Yes                                                      ■ Other. Specify Goods and Services

4.3
8        The Clinic at UBMC                                         Last 4 digits of account number                                                          $30.00
         Nonpriority Creditor's Name
         PO Box 1870                                                When was the debt incurred?

         Gary, NO 27512-1870
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
         Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
         B Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G Student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as pnority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     B other. Specify Medical

4.3
9         Uintah Basin Medical Center                               Last 4 digits of account number                                                      $1,202.59
          Nonpriority Creditor's Name
          250 W 300 N (75-2)                                        When was the debt incurred?

          Roosevelt, UT 84066
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          B Debtor 1 and Debtor 2 only                              G Disputed
          G At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          G Check if this claim is for a community                  G Student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
          B No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          OYes                                                      B Other. Specify Modlcal




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 20

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                 Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                    Document     Page 16 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (rf known)        19-21432

4.4
0        Uintah High School                                         Last 4 digits of account number       4681                                              $465.00
         Nonpriority Creditor's Name
         1880 West 500 North                                        When was the debt incurred?

         Vernal. UT 84078
         Number Street City State Zip Code                          As of the date you fi ie, the ciaim is: Check all that apply
         Who incurred the debt? Check one.

         D Debtor 1 only                                            n Contingent
         D Debtor 2 oniy                                            D Unliquidated
         Bi Debtor 1 and Debtor 2 only                              G Disputed
         □ At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

         D Check if this ciaim is for a community                   G Student loans
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
         Is the ciaim subject to offset?                            report as priority claims

         ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
         □ ves                                                      ■ Other. Specify Goods and Services

4.4
1        US Dept of Education                                       Last 4 digits of account number        9379                                         $48,142.00
         Nonpriority Creditor's Name
         2401 International                                         When was the debt incurred?            2012
         PO Box 7859
         Madison. Wl 53704
         Number Street City State Zip Code                          As of the date you file, the ciaim Is: Check all that apply
         Who incurred the debt? Check one.

          G Debtor 1 only                                           G Contingent
          0 Debtor 2 oniy                                           G Unliquidated
          ® Debtor 1 and Debtor 2 only                              G Disputed
                                                                    Type of NONPRIORITY unsecured claim:
          G At least one of the debtors and another
                                                                    B Student loans
          G Check if this claim is for a community
         debt                                                       G Obligations arising out of a separation agreement or divorce that you did not
         Is the claim subject to offset?                            report as priority claims

          ■ No                                                      Q Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     G Other. Specify
                                                                                          Student Loan

4.4
          Utah State University                                     Last 4 digits of account number        1784                                           $1,500.00
2
          Nonpriority Creditor's Name
          2400 Old MalnHill                                         When was the debt incurred?            2015
          Logan, UT 84322
          Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Q Debtor 1 only                                           G Contingent
          G Debtor 2 only                                           G Unliquidated
          H Debtor 1 and Debtor 2 only                              G Disputed
                                                                    Type of NONPRIORITY unsecured ciaim:
          G At least one of the debtors and another
                                                                    H Student loans
          G Check If this ciaim is for a community
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
          is the ciaim subject to offset?                           report as priority claims

          ■ No                                                      G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                     G Other. Specify
                                                                                          Student Loan




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 20

Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-21432                   Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                     Desc Main
                                                                      Document     Page 17 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                        Case number (If kncwn)        19-21432

4.4
3         Utah State University                                       Last 4 digits of account number                                                            $0.00
          Nonpriority Creditor's Name
          College of Eastern Utah                                     When was the debt incurred?

         451 East 400 North
          Price, UT 84501
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          D Debtor 1 only                                             n Contingent
          Q Debtor 2 only                                             D Unliquidated
          ® Debtor 1 and Debtor 2 only                                G Disputed
          n At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

          D Check if this claim Is for a community                    G student loans
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          H No                                                        G Debts to pension or profit-sharing plans, and other similar debts
          □ Yes                                                       ■ Other. Specify Notice Only

4.4
4         Vernal Hay Company Inc.                                     Last 4 digits of account number       Ralphs                                            $196.06
          Nonpriority Creditor's Name
          1378 East Hwy 40                                            When was the debt incurred?           2016
          Vernal. UT 84078
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                             G Contingent
          D Debtor 2 only                                             G Unliquidated
          ® Debtor 1 and Debtor 2 only                                G Disputed
          Q At least one of the debtors and another                   Type of NONPRiORiTY unsecured claim:

          G Check if this claim is for a community                    G student loans
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

          H No                                                        G Debts to pension or profit-sharing plans, and other similar debts
          G Yes                                                       H Other. Specify Goods and Services

4.4
5         Webb's Select-A-Services Inc.                               Last 4 digits of account number       5970                                                $85.00
          Nonpriority Creditor's Name
          PO Box 425                                                  When was the debt incurred?           2016
          Altamont, UT 84001
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          G Debtor 1 only                                             G Contingent
          G Debtor 2 only                                             G Unliquidated
           H Debtor 1 and Debtor 2 only                               G Disputed
          G At least one of the debtors and another                   Type of NONPRiORiTY unsecured claim:

          G Check if this claim is for a community                    G Student loans
          debt                                                        G Obligations arising out of a separation agreement or divorce that you did not
          is the claim subject to offset?                             report as priority claims

           ■ No                                                       G Debts to pension or profit-sharing plans, and other similar debts
           Q Yes                                                      H Other. Specify Goods and SorvicGS




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 20
Software Copyright (c) 1996-2019 Best Case, LLC -www.t>estcase.com                                                                                      Best Case Bankruptcy
                  Case 19-21432                Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                      Desc Main
                                                                    Document     Page 18 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                      Case number (if known)            19-21432

4.4
6         Well Fargo Card Services                                  Last 4 digits of account number        9255                                                    $2,370.00
           Nonpriority Creditor's Name
          Credit Bureau Resolution                                  When was the debt Incurred?            2011
          PO Box 14517
          Des Molnes, lA 50306
           Number Street City State Zip Code                        As of the date you fl ie, the claim Is: Check all that apply
          Who incurred the debt? Check one.

           □ Debtor 1 only                                          D Contingent
           □ Debtor 2 only                                          G Unliquidated
           ® Debtor 1 and Debtor 2 only                             G Disputed
           □ At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                 G student loans
          debt                                                      G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           ® No                                                     G Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                    ■ Other. Specify Goods and Services

4.4
7         Wells Fargo Card Services                                 Last 4 digits of account number        7758                                                      $750.01
           Nonpriority Creditor's Name
           PO Box 51193                                             When was the debt incurred?            2015
           Los Angeles, CA 90051
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.

           G Debtor 1 only                                          G Contingent
           G Debtor 2 only                                          G Unliquidated
           H Debtor 1 and Debtor 2 only                             G Disputed
           G At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           G Check If this claim Is for a community                 G Student loans
           debt                                                     G Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           ■ No                                                     G Debts to pension or profit-sharing plans, and other similar debts
           G Yes                                                    ■ Other. Specify Goods and Services

              List Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example. If a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or 2, then list the collection agency here. Similarly, If you
    have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
    notified for any debts In Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Allied Intersate                                             Line 4.36 of (Check one):                 G Part 1: Creditors with Priority Unsecured Claims
PO Box 381445                                                                                          H Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43236
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Allied Interstate                                           Line 4.33 of (Check one):                 G Part 1: Creditors with Priority Unsecured Claims
 POBox 361445                                                                                          H Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43236
                                                             Last 4 digits of account number                    4454


 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Attorney General for United States                          Line 2.2 of (Check one):                  ■ part i: Creditors with Priority Unsecured Claims
 950 Pennsylvania Ave, NW                                                                              G Part 2; Creditors with Nonpriority Unsecured Claims
 Room 4400
 Washington, DC 20530-0001
                                                             Last 4 digits of account numt>er

 Name and Address                                            On which entry in Part t or Part 2 did you list the original creditor?


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 18 of 20

Software Copyright (c) 1996-2019 Best Case, LLC-vMW.bestcase.com                                                                                               Best Case Banknjptcy
               Case 19-21432                   Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                        Desc Main
                                                                    Document     Page 19 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                        Case number (if known)         19-21432

Bonneville Billing & Collections                             Line 4.19 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
6026 Fashion Point Dr.                                                                                  H Part 2: Creditors with Nonpriorily Unsecured Claims
Ogden, UT 84403
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Capio Partners                                               Line 4.22 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
2222 Texoma Py150                                                                                       H Part 2: Creditors with Nonpriority Unsecured Claims
Sherman, TX 75091
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Cavalry Portfolio Services                                   Line 4.33 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
500 Summit Lake Drive Ste 4A                                                                            B Part 2: Creditors wiUi Nonpriority Unsecured Claims
Valhalla, NY 10595
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Emergency Phys. Integrated Care                              Line 4.5 of {Check one):                   □ Part 1: Creditors with Priority Unsecured Claims
(EPIC)                                                                                                  B Part 2: Creditors with Nonpriority Unsecured Claims
PO Box 96398
Oklahoma City, OK 73143-6398
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Encore Receivable Management                                 Line 4.33 of {Check one):                  O Part 1: Creditors with Priority Unsecured Claims
PO Box 3330                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
Olathe, KS 66063
                                                             Last 4 digits of account number                      9702

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
ERC                                                          Line 4.31 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
P.O. Box 23870                                                                                          H Part 2; Creditors with Nonpriority Unsecured Claims
Jacksonville, FL 32241-3870
                                                             Last 4 digits of account number                      6797

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
ERC                                                          Line 4i8 of {Check one):                   □ Part 1; Creditors with Priority Unsecured Claims
P.O. Box 23870                                                                                          H Part 2: Creditors with Nonpriority Unsecured Claims
Jacksonville, FL 32241-3870
                                                             Last 4 digits of account numl>er                     8340

Name and Address                                             On tfrfiich entry in Part 1 or Part 2 did you list the original creditor?
Frontier Recovery Systems                                    Line 4.32 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
P.O. Box 1358                                                                                           H Part 2: Creditors with Nonpriority Unsecured Claims
Roosevelt, UT 84066
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Knight Adjustment Bureau                                     Line 4.23 of {Check one):                  □ Part 1: Creditors with Priority Unsecured Claims
5525 S. 900 E. Suite 215                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
Salt Lake City, UT 84117
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Medicredit, Inc.                                             Line 4A of {Check one):                    □ Part 1: Creditors with Priority Unsecured Claims
PO Box 1629                                                                                             H Part 2: Creditors with Nonpriority Unsecured Claims
Maryland Heights, MO 63043
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
NPAS Inc.                                                    Line 4^4 of {Check one):                   □ Part 1: Creditors with Priority Unsecured Claims
PO Box 99400                                                                                            H Part 2: Creditors with Nonpriority Unsecured Claims
Louisville, KY 40269
                                                             Last 4 digits of account numl)er                     2544

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 NPAS Inc.                                                   Line 4.5 of {Check one):                    D Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 19 of 20
Software Copyrlgh( (c) 1996-2019 Best Case, LlC-www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 19-21432                   Doc 26              Filed 05/21/19 Entered 05/21/19 13:02:28                                       Desc Main
                                                                     Document     Page 20 of 20
Debtor 1 Curtis Ray Ralphs
Debtor 2 Jennifer Christine Ralphs                                                                       Case number (if known)         19-21432

PO Box 99400                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
Louisville, KY 40269
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original aeditor?
Professional Collections Inc."                               Line 4.27 of {Check one):                  D Part 1: Creditors with Priority Unsecured Claims
211 South 200 East, Suite 1                                                                             H Part 2: Creditors with Nonpriority Unsecured Claims
Price, UT 84501
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Syncb/Care Credit                                            Line 4.33 of(Check one):                   □ Part 1; Creditors with Priority Unsecured Claims
PO Box 965036                                                                                           H Part 2: Creditors with Nonpriority Unsecured Claims
Orlando, FL 32896
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
The ER Group                                                 Line 4A of (Check one):                    □ Part 1: Creditors with Priority Unsecured Claims
PO Box 96398                                                                                            H Part 2; Creditors with Nonpriority Unsecured Claims
Oklahoma City, OK 73143
                                                             Last 4 digits of account number

Name and Address                                             On which entry in Fart 1 or Part 2 did you list the original creditor?
The ER Group                                                 Line 4.9 of (Check one):                   D Part 1: Creditors with Priority Unsecured Claims
PO Box 96398                                                                                            H Part 2: Creditors with Nonpriority Unsecured Claims
Oklahoma City, OK 73143
                                                             Last 4 digits of account number                       7929,7928

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
UBMC                                                          Line 4.39 of (Check one):                 D Part 1: Creditors with Priority Unsecured Claims
Po Box 1870                                                                                             B Part 2: Creditors with Nonpriority Unsecured Claims
Cary, NC 27512
                                                              Last 4 digits of account number

Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
West Asset Management                                         Line 4.7 of (Check one):                  D Part 1: Creditors with Priority Unsecured Claims
2703 N. Highway 75                                                                                      B Part 2: Creditors with Nonpriority Unsecured Claims
Sherman, TX 75090
                                                              Last 4 digits of account number


             Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
  type of unsecured claim.
                                                                                                                                 Total Claim

                        6a.   Domestic support obligations                                                  6a.                                    0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                           6b.                               2,710.00
                        6c.   Claims for death or personal injury while you were intoxicated                 6c.                                   0.00
                        ed.   other. Add all other priority unsecured claims. Write that amount here.        6d.                                   0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                       6e.                               2,710.00


                                                                                                                                 Total Claim
                        6f.   Student loans                                                                  6f.                          49.642.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that                                                    0.00
                                                                                                             6g.
                              you did not report as priority claims
                        6h.   Debts to pension or profit-sharing plans, and other similar debts              6h.                                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount           6i.
                                                                                                                       $ 24,466.18        24,927.18
                              here.


                        6j.   Total Nonpriority. Add lines 6f through 6i.                                    6j.       S   74.107.18      74,569.18




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 20 of 20

Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                                                Best Case Bankruptcy
